Citation Nr: 1453319	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  08-24 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. Entitlement to service connection for bilateral pes planus.

2. Entitlement to an effective date earlier than September 11, 2006, for the award of a 30 percent rating for right foot disorder, including residuals of osteotomies of the 
fourth and fifth metatarsals.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel

INTRODUCTION

The Veteran served on active duty from November 1969 to September 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, and a March 2011 rating decision of the Appeals Management Center (AMC). 

The Veteran testified at hearings before the undersigned in September 2010 and May 2014.  Transcripts of both hearings are of record. 

The Board remanded these claims in February 2011 and September 2013.  They now return for appellate review. 

As noted in the Board's September 2013 remand, the Veteran was previously represented by Disabled American Veterans (DAV), but this representation has since been revoked.  The Veteran has not selected a new representative.  Therefore, the Board concludes that he wishes to proceed pro se in this appeal. 

Service connection claims for left foot disabilities (other than pes planus) and high blood pressure, including as secondary to his service-connected right foot disorder, were raised in written statements dated in October 2011 and September 2012, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

FINDINGS OF FACT

1. The Veteran's pes planus was noted at entry onto active military service, did not worsen during service, and was not aggravated beyond its natural progression by any disease, injury, or event in service. 

2. Since an April 2003 decision of the Board granting a 20-percent rating for the Veteran's right foot disorder, no formal or informal claim was received for an increased rating until September 11, 2006. 

3. A 30-percent rating for the Veteran's right foot disorder was granted effective September 11, 2006, the date of the Veteran's claim for an increased rating. 

4. It is ascertainable that the criteria for a 30-percent rating for the right foot disorder were met as early as May 23, 2006, based on a VA treatment record reflecting increased right foot pain after a period of prolonged standing, and which involved more digits of the right foot. 


CONCLUSIONS OF LAW

1. Service connection for pes planus is not established.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2014).

2. The criteria for entitlement to an effective date of May 23, 2006, but no earlier, for the award of a 30-percent rating for the right foot disorder are satisfied.  38 U.S.C.A. §§ 501, 5101, 5107, 5110 (West 2002); 38 U.S.C.A. §§ 3.102, 3.151, 3.157, 3.400 (2014).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  

A November 2006 letter provided all notice required under the VCAA.  It notified the Veteran of the elements of service connection and how VA determines the effective date for the award of an increased rating, the types of evidence that could support the claims, and the allocation of responsibilities between the Veteran and VA for obtaining relevant records and other evidence on his behalf.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b).  The letter was followed by adequate time for the Veteran to submit information and evidence before the initial decision in this case.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2007).  

Concerning the duty to assist, the Veteran's service treatment records, VA treatment records, and private treatment records identified by him have been associated with the claims file.  See 38 U.S.C.A § 5103A; 38 C.F.R. § 3.159(c).  He has not identified any other records or evidence he wished to submit or have VA obtain.  

With regard to the service connection claim for pes planus, an adequate VA examination was performed in March 2011, and a supplemental opinion provided in June 2012.  See 38 C.F.R. §§ 3.159(c)(4), 3.326(a); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The examination report and supplemental opinion include a review of the Veteran's medical history and the clinical findings made on examination, and the opinion provided is supported by an explanation that is consistent with the evidence of record, can be weighed against contrary opinions, and is sufficient to make a fully informed decision on this claim.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (holding that an examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding that an adequate examination must support its conclusion with an analysis that can be weighed against contrary opinions); see also Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion even when the rationale does not explicitly 'lay out the examiner's journey from the facts to a conclusion'") (citing Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners)).  Accordingly, the examination and opinion are adequate for the purposes of this decision.  

Further examination or opinion is not warranted with respect to the effective date issue, as it would not help substantiate entitlement to an earlier effective date, which is largely determined as a matter of law based on the date of claim, and whether it is ascertainable that a higher rating was warranted within one year prior to the date of claim based on the evidence of record.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); 38 C.F.R. § 3.159(d).  There is no indication that a VA examination or opinion could aid in this determination, which concerns a legal finding based on evidence dated in the time period between September 2005 and September 2006.  

In light of the above, the Veteran has had a meaningful opportunity to participate effectively in the processing of these claims, and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).  

II. Procedural Due Process

The Board remanded the pes planus claim in February 2011 with instructions to make appropriate efforts to obtain all available VA treatment records from the VA Boston Healthcare System for the date range of 1971 to 1977, to request the Veteran to identify any relevant private treatment records, and to obtain a VA examination and opinion responsive to the Board's inquiries, as set forth in its remand directives.  The Board also remanded both claims in September 2013 for the AOJ to issue a statement of the case (SOC) concerning the earlier effective date issue, and to send a supplemental statement of the case (SSOC) with regard to the pes planus claim to the Veteran's correct address.  The record shows that all of these actions have been accomplished to the extent possible.  Accordingly, there has been at least substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall). 

As noted above, the Veteran testified at Board hearings before the undersigned in September 2010 and May 2014.  Under 38 C.F.R. § 3.103(c)(2) (2014), it is the responsibility of the hearing officer to explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that the hearing officer has two distinct duties under section 3.103(c)(2).  First, the hearing officer must explain fully the issues still outstanding that are relevant and material to substantiating the claim by explicitly identifying them for the claimant.  Id. at 496.  Second, the hearing officer must suggest that a claimant submit evidence on an issue material to substantiating the claim when such evidence is missing from the record or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Id. at 496-97.

The Board finds that no prejudicial error has been committed in discharging the hearing officer's duties under § 3.103(c)(2).  See Bryant, 23 Vet. App. at 498 (holding, in pertinent part, that the rule of prejudicial error applies in assessing any deficiency with respect to the hearing officer's duties under section 3.103(c)(2)).  At the hearing, the Veteran had an opportunity to provide testimony in support of his claims, facilitated by questioning from the undersigned.  The undersigned also specifically informed him of the requirements for establishing service connection.  See September 2010 Hearing Transcript, p. 13.  The Veteran did not raise any new issues at the hearings, and there is no indication that any outstanding evidence exists that might provide additional support for the claims.  

With regard to the earlier effective date issue, an effective date of May 23, 2006 for the award of a 30-percent rating for the Veteran's right foot disorder has been granted, and the determination of whether an earlier effective date is warranted is based solely on the date of claim and whether there is evidence supporting entitlement to a higher rating within the one-year period prior to the date of claim, as discussed below.  The VA treatment records pertaining to this period are already of record, and amply document complaints and findings regarding the Veteran's right foot disorder.  Thus, further development would not help substantiate entitlement to an earlier effective date.  Accordingly, any error in the hearing officer's duties did not affect the outcome of this issue, and no prejudice exists. 

Moreover, with regard to the service connection claim, the Board undertook additional development after the September 2010 hearing was conducted, including obtaining additional VA treatment records and a VA examination and opinion to address the outstanding issue of whether the Veteran's pre-existing pes planus was aggravated by active service.  Given this development, and in light of the Veteran's testimony at the hearing and the evidence in the claims file, the "clarity and completeness of the hearing record [is] intact" and there is no prejudicial error concerning the hearing officer's duties under 38 C.F.R. § 3.103(c)(2).  See Bryant, 23 Vet. App. at 498; see also Sanders, 556 U.S. at 407, 410.

Accordingly, all due process requirements have been satisfied, and the Board may proceed with appellate review.

III. Service Connection

The Veteran contends that his pre-existing pes planus was aggravated by active service.  For the following reasons, the Board finds that service connection is not established. 

Service connection means that a veteran has a current disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Entitlement to service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004)); see 38 C.F.R. § 3.303(a).  

A veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  
When the claimed disability is noted on entry intro active service, service connection may only be established on the basis of aggravation of the disorder by service beyond its natural progression.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306. 

A pre-existing disease or injury noted at entrance will be presumed to have been aggravated by service if the evidence shows that the underlying disability underwent an increase in severity during that time.  Townsend v. Derwinski, 1 Vet. App. 408 (1991); 38 C.F.R. § 3.306(a); but see Green v. Derwinski, 1 Vet. App. 320, 323 (1991) (observing that a flare-up of symptoms during service does not necessarily constitute evidence of aggravation of the underlying disorder).  In that case, the presumption of aggravation may only be rebutted with clear and unmistakable evidence, including evidence that the increase was due to the natural progress of the condition.  38 C.F.R. § 3.306(b).  If the evidence does not show a worsening during service, then the burden is on the Veteran to show aggravation.  See id. (providing that aggravation may not be established when all the evidence of record shows that the disability underwent no increase in severity during service); see also Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

The Board has reviewed the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board must assess the credibility and weight of the evidence, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When the evidence supports the claim or is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran's pes planus was noted on examination at entrance, as shown in the June 1969 pre-induction examination report reflecting a finding of pes planus on clinical evaluation.  This report also reflects a notation that the Veteran was re-examined in November 1969, when he entered active service, and that no additional defects were noted.  Accordingly, as pes planus was noted on examination at entrance, the presumption of soundness does not apply, and service connection may only be established on the basis of aggravation.  See 38 U.S.C.A. §§ 1111, 1153; 38 C.F.R. §§ 3.304(a), 3.306.  

The presumption of aggravation does not apply, as the evidence does not show a worsening of the Veteran's pes planus during service.  Specifically, the service treatment records (STRs) do not reflect diagnoses, treatment, or complaints regarding pes planus.  The Veteran has not stated that his pes planus visibly worsened during service.  The STRs show a January 1970 notation of numbness in the left foot with instructions not to run, march, or do physical training for twenty-four hours.  The Veteran was also treated for a callous on the right foot in July 1970, which was subsequently determined to be a manifestation of a stress fracture, and service connection for an injury and pathology of the right foot incurred in service, currently diagnosed as residuals of osteotomies of the fourth and fifth metatarsals (based on surgeries performed in 1978 and 1979) has been in effect for many years.  However, there is no evidence that the Veteran's flat foot condition itself underwent any change or worsening during service. 

After the Veteran separated from active service, in September 1971, although there are numerous treatment records pertaining to a stress fracture of the right foot, there is no documentation of pes planus until a July 1983 VA examination report, dated over ten years later, which reflects an examiner's finding of second degree pes planus of both feet, with no further comment on this issue.  A January 1985 VA examination report reflects that the Veteran reported having flat feet all his life.  No further comment or mention of this condition was noted, and the focus was on the Veteran's right foot pathology related to residuals of the stress fracture and surgeries.  A June 1991 VA examination report also reflects a diagnosis, among other diagnoses, of pes planus, with depressed longitudinal arches of both feet.  None of these records mentions symptoms or problems pertaining to the pes planus, or suggests that the pes planus worsened during or as a result of service. 

In the March 2011 VA examination report, after examining the Veteran and reviewing the treatment records, the examiner opined that the Veteran's pes planus was most likely present his entire life and was getting worse through the normal course of aging.  

In the June 2012 opinion, a VA physician concluded based on a review of the claims file and STRs that the Veteran's pes planus clearly and unmistakably existed prior to service, and clearly and unmistakably was not aggravated beyond its natural progression by an in-service injury, event, or illness.  In support of the opinion the physician stated that the Veteran's pes planus was noted at entrance, and that the STRs were silent for any reference to treatment for pes planus, although there were entries pertaining to callous formation.  The physician also noted that post-service diagnoses of pes planus characterized it as "1st degree."  The physician explained that pes planus is a lifelong condition in the Veteran's case and that its progression was more likely than not due to the normal aging process.  In this regard, the physician stated that a review of the medical records showed that the Veteran's pes planus had progressed to a minor degree, and that this was not consistent with a rapidly progressing or aggravated condition.  

In light of the June 2012 VA opinion, and because there is no mention of pes planus in the STRs during active service, and no mention of pes planus after service until a number of years later, in 1983, the preponderance of the evidence weighs against a worsening of the Veteran's pes planus during service.  The June 2012 VA opinion also constitutes competent and probative evidence that the Veteran's treatment for callous formation during service did not evidence a worsening of this condition at the time.  Accordingly, absent such worsening, the presumption of aggravation does not apply, and therefore the burden is on the Veteran to show aggravation.  See 38 C.F.R. § 3.306(b).  

The Veteran has not met his burden of showing aggravation of his pes planus beyond its natural progression during or as a result of service.  The June 2012 VA physician opined that the Veteran's bilateral pes planus was not aggravated by service beyond its natural progression, explaining that its progression was more likely than not due to the normal aging process, since the medical records showed that it had progressed to a minor degree, which was not consistent with a rapidly progressing or aggravated condition.  

The June 2012 VA opinion is highly probative, as it represents the informed conclusion of a medical professional based on a review of the Veteran's medical history and the clinical findings reflected in the treatment records, and is supported by a thorough explanation.  See Nieves-Rodriguez, 22 Vet. App. at 304 (holding that the probative value of medical opinion comes from its reasoning); Prejean v. West, 13 Vet. App. 444, 448 (2000) (holding that the Board may determine the probative value of medical opinions based on their detail and persuasiveness, and the physicians' access to a veteran's medical records).  Therefore, it carries a lot of weight in the Board's determination.  See Caluza, 7 Vet. App. at 506.  It also outweighs the Veteran's assertion that his pes planus worsened beyond its natural progression during or as a result of active service, as he is a lay person in the field of medicine, and has not provided any other evidence in support of this contention.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation); see also Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probity of evidence in the light of its own inherent characteristics in its relationship to other items of evidence").

Thus, the Veteran has not met his burden of showing aggravation of his pes planus by service beyond the natural progression of this disorder.  Rather, for the above reasons, the preponderance of the evidence shows that his pes planus was not aggravated by service.  Consequently, the criteria for service connection based on aggravation of his pre-existing pes planus are not satisfied.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

Accordingly, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for pes planus is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



IV. Earlier Effective Date

The Veteran contends that an effective date earlier than September 11, 2006 is warranted for the grant of a 30-percent rating for his service-connected right foot disorder.  Specifically, he argues that an earlier effective date should be granted because there were treatment records supporting entitlement to this rating as early as the 1970's.  For the following reasons, the Board finds that entitlement to an effective date of May 23, 2006, but no earlier, is established for the 30-percent rating. 

VA law provides, in pertinent part, that the effective date of an evaluation and award of compensation based on a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  However, an increased rating may be awarded up to one year prior to receipt of the claim if the evidence shows an increase in disability at that time.  38 C.F.R. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  For this purpose, the evidence must show that the increase in disability was sufficient to warrant a higher rating under the rating criteria.  Hazan v. Gober, 10 Vet. App. 511, 519 (1992) (noting that "the only cognizable 'increase' for this purpose is one to the next disability level" provided by law for the particular disability).  Thus, determining the proper date for an increased rating requires (1) a determination of the date of the receipt of the claim for the increased rating and (2) a review of all the evidence of record since one year prior to the date of claim to determine when an increase in disability was "ascertainable" in terms of meeting or approximating the criteria for a higher rating.  See id. at 521.

With regard to the date of claim, a specific claim in the form prescribed by the VA Secretary must be filed in order for benefits to be paid to any individual under VA law.  38 U.S.C.A. §§ 501, 5101 (West 2002); 38 C.F.R. § 3.151 (2014).  38 C.F.R. § 3.157 provides, in pertinent part, that a report of examination, treatment, or hospital admission by VA will be accepted as the date of receipt of claim for increased benefits when it pertains to a disability for which service connection has previously been established.  In order to qualify as an informal claim, the report in question must identify a specific, particular examination by date, and must indicate that the disability has worsened.  Massei v. Shinseki, 724 F.3d 1325, 1328 (Fed. Cir. 2013).  Otherwise, as noted by the U.S. Court of Appeals for the Federal Circuit, any subsequent medical record could trigger an informal claim under § 3.157.  Id. at 1329.  

Here, the Veteran's claim for an increased rating for his service-connected right foot disorder was received by VA on September 11, 2006.  A Board decision granting a rating of 20 percent, but no higher, was issued in April 2003.  That decision was final as of the date stamped on it.  38 U.S.C.A. §§ 511(a), 7103, 7104(a) (West 2002); 38 C.F.R. § 20.1100 (2014) (providing that, with certain exceptions not applicable here, all Board decisions are final on the date stamped on the face of the decision).  Thus, the only issue is whether an informal claim in the form of a treatment record, examination report, or hospital admission was received between April 2003, the date of the Board decision, and the September 11, 2006 claim for an increased rating.  

The VA treatment records dated between April 2003 and September 2006 (there are no private treatment records in the file for this time period) do not show a worsening of the Veteran's right foot disorder based on an examination of it.  They reflect reports of chronic right foot pain, including pain radiating from the toes up through the thigh.  However, these findings or complaints are more or less reflected in VA treatment records dated in the late 1990's and early 2000's, as discussed in the Board's April 2003 decision, and thus do not show a worsening of his right foot disability.  For example, a June 1999 VA treatment record considered in that decision also reflects the Veteran's report of a sharp, shooting pain radiating from the feet through the knees and back.  Thus, the fact that the Veteran continued to report chronic right foot pain after the Board's April 2003 decision does not qualify as a claim absent evidence of worsening symptoms or worsening pathology.  The only mention of increasing right foot pain during this time is in a May 23, 2006 VA treatment record.  However, this record does not alone show that the disability itself actually worsened based on examination of the Veteran for the purposes of § 3.157.  See Massei, 724 F.3d at 1328.  Moreover, as discussed below, even if this record qualified as an informal claim, there is no ascertainable increase in disability since the Board's April 2003 decision prior to March 23, 2006.  Accordingly, the Board finds that September 11, 2006 is the date of claim.  38 U.S.C.A. §§ 501, 5101; 38 C.F.R. § 3.151.

In its February 2011 decision, the Board granted a 30-percent rating based on the Veteran's extreme right foot pain on weightbearing, which significantly reduced his ability to stand or walk.  See February 2011 Board decision, p. 8.  The rating was assigned under Diagnostic Code 5284, which provides for a 30 percent rating for a severe foot injury.  See 38 C.F.R. § 4.71a (2014).  A March 2011 rating decision effectuated this decision, granting the 30-percent rating effective September 11, 2006, the date of the Veteran's claim.  

Resolving reasonable doubt in favor of the claim, the Board finds that there was an ascertainable increase in the Veteran's right foot disability supporting entitlement to a 30-percent rating as early as May 23, 2006, based on a VA treatment record of that date.  See Hazan, 10 Vet. App. at 519; 38 C.F.R. § 3.400(o)(2).  Specifically, this record reflects the Veteran's report of increasing right foot pain from prolonged standing in connection with his work duties.  He described it as a sharp pain that was a 7 out of 10 in severity, and stated that it now involved digits two through four of the foot, while previously it had been confined to the second metatarsophalangeal joint (MTP).  In a January 2007 VA treatment record, he reported foot pain that radiated up his right thigh, and which had worsened after several months of student teaching during the prior spring, which required him to be on his feet for much of the day.  This timeline is consistent with his complaint of increasing right foot pain in the May 2006 VA treatment record.  Thus, there is probative evidence that the Veteran's right foot pain increased to the point where a 30-percent rating was warranted under DC 5284 as of May 23, 2006. 

The evidence does not support an increase warranting a 30-percent rating prior to May 23, 2006.  A September 2005 VA treatment record, dated almost one year prior to the date of claim, reflects the Veteran's report of chronic right foot pain that was aggravated by weightbearing.  However, this record simply reiterates symptoms that had been reported for many years, and which were already taken into account in the Board's April 2003 decision.  These symptoms did not necessarily support entitlement to a higher rating of 30 percent for a severe foot injury.  Indeed, as reflected in the May 2006 and January 2007 VA treatment records, the Veteran subsequently was able to stand on his feet for prolonged periods of time for several months, albeit with worsening pain as a consequence.  The Board's February 2011 grant of a 30-percent was based primarily on the Veteran's credible reports of extreme pain on weightbearing, preventing him from standing for any prolonged period, as reflected in his hearing testimony and a January 2007 VA examination report.  See February 2011 Board decision, p. 8.  It was not until May 2006 that the Veteran reported increasing right foot pain.  Thus, the earliest evidence of worsening symptoms warranting a 30-percent rating is the May 23, 2006 VA treatment record.  

The Board notes that an August 2006 VA treatment record reflects the Veteran's report of a tingling sensation that had been present for one year, and which originated in the second to fifth digits of the right foot and travelled proximally to the thigh.  On examination, the symptoms described by the Veteran were reproducible by tapping around the dorsum of the third and fourth webspace of the right foot, which was consistent with a Valleix sign.  The treating podiatrist diagnosed neuritis or possible metatarsalgia.  While the Veteran reported a tingling sensation that had been present for one year, the VA treatment records do not document worsening pain until May 2006, as discussed above, and the Board specifically based the 30-percent rating for a severe injury on the Veteran's report of extreme pain on weightbearing, attributed to his orthopedic disability, rather than on the tingling symptoms.  See February 2011 Board decision, p. 8.  Indeed, the evidence of record does not reflect tingling symptoms until August 2006.  As the August 2006 VA treatment record is dated after May 2006, it does not support entitlement to an earlier effective date, and its mere reference to a one-year history of such symptoms, without more, is not enough to find that the criteria for a 30 percent rating were met prior to May 23, 2006, especially as the VA treatment records themselves prior to May 2006 only show symptoms more or less identical to those recorded in earlier VA treatment records considered in the Board's April 2003 decision, namely ongoing foot pain, and do not indicate an increase in severity of the disability.  See C.F.R. § 3.400(o)(2); Hazan, 10 Vet. App. at 519.  

Accordingly, entitlement to a 30 percent rating as of May 23, 2006, but no earlier, is granted.  See id.  As the preponderance of the evidence shows that the criteria for a 30-percent rating for a severe right foot injury were not met prior to May 23, 2006 during the one-year period preceding the September 11, 2006 date of claim, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 3.102 (2014); Gilbert, 1 Vet. App. at 55. 


ORDER

Entitlement to service connection for bilateral pes planus is denied. 

Entitlement to an effective date of May 23, 2006, but no earlier, for the award of a 30-percent rating for right foot disorder, including residuals of osteotomies of the 
fourth and fifth metatarsals, is granted, subject to the law governing payment of monetary benefits. 



____________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


